DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 7, 9-11, 15-17, 21, 23-27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Stayman et al. (US2014/0363067) in view of Koehler et al. (US2017/0186194).
	Regarding claim 1, Stayman discloses, except for the limitations italicized below, A computer-implemented method for reconstructing an image of a subject based on a plurality of measured signals obtained by an imaging device (par. [0031]), the method comprising: 
(par. [0070]), an iterative image reconstruction method (fig. 5; par. [0015]) to produce a plurality of intermediate images and to produce the image of the subject (“A method for processing an image of a series of images includes receiving first data representing a first previously reconstructed image and receiving second data representing a second image. A second image is reconstructed in accordance with the first data, the second data and a noise model. The noise model is a likelihood estimation. The second image is reconstructed in accordance with a penalty function. The penalty function is a roughness penalty function. The penalty function is updated by iteratively adjusting an image volume estimate. The penalty function is updated by iteratively adjusting a registration term. The penalty function is a prior image penalty function and the prior image penalty function and a registration term are jointly optimized. The penalty function is determined in accordance with a noise model. The function is a p-norm penalty function” in par. [0005]); and 
transforming, using the computing device, at least one selected intermediate image from the plurality of intermediate images using a quasi-projection operator (par. [0039]), the quasi-projection operator comprising a deep-learning model (par. [0081]) configured to map the at least one selected intermediate image to at least one regularized intermediate image (par. [0048]). 
Stayman fails to disclose the presence of intermediate images, and selecting an intermediate image from the plurality of intermediate images and one regularized intermediate image.
(par. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stayman with the teaching of Koehler in order to reduce artifacts and noise (Koehler at par. [0005]).
Regarding claim 2, the combined references of Stayman and Koehler disclose The computer-implemented method according to claim 1, wherein Koehler discloses each regularized intermediate image comprises less image artifacts and lower image noise relative to each corresponding selected intermediate image (par. [0005]). 
Regarding claim 3, the combined references of Stayman and Koehler disclose The computer-implemented method according to claim 1, wherein Stayman discloses performing the iterative image reconstruction method further comprises: 
calculating, using the computing device, a corresponding objective function value for each intermediate image, the corresponding objective function value comprising a sum of losses associated with data fidelity and regularization (par. [0029]); and 
projecting, using the computing device, each subsequent intermediate image based on each intermediate image and the corresponding objective function value using a projection operator, the projection operator further configured to optimize the corresponding objective function value (par. [0029]; equation 2 in par. [0039]).
Regarding claim 7, the combined references of Stayman and Koehler disclose The computer-implemented method according to claim 1, wherein Koehler discloses transforming the at least one selected intermediate image further comprises selecting, (par. [0041]). 
Regarding claim 9, the combined references of Stayman and Koehler disclose The computer-implemented method according to claim 3, wherein Koehler discloses transforming the at least one selected intermediate image of the iterative image reconstruction method further comprises selecting, using the computing device, each selected intermediate image according to an adaptively determined regularization schedule (par. [0029]). 
Regarding claim 10, the combined references of Stayman and Koehler disclose The computer-implemented method according to claim 9, wherein Koehler discloses selecting each selected intermediate image according to the adaptively determined regularization schedule comprises selecting, using the computing device, each selected intermediate image when the corresponding objective function value is less than a threshold objective function value (par. [0034], [0035]). 
Regarding claim 11, the combined references of Stayman and Koehler disclose The computer-implemented method according to claim 1, wherein Stayman discloses performing the iterative image reconstruction method to produce the image of the subject further comprises: 
identifying, using the computing device, one intermediate image of the plurality of intermediate images as converged if a difference between the one intermediate image and a preceding intermediate image is less than a convergence threshold or if a computational cost associated with performing the iterative image reconstruction method exceeds a maximum threshold computational cost (par. [0056]); and 
(par. [0039]). 
Regarding claim 15, Stayman discloses, except for the limitations italicized below,  A system for reconstructing an image of a subject based on a plurality of measured signals obtained by an imaging device (par. [0031]), the system including at least one processor (par. [0072]) in communication with at least one memory device (par. [0073]), the at least one processor programmed to: 
perform an iterative image reconstruction method (fig. 5; par. [0015]) to produce a plurality of intermediate images and to produce the image of the subject (“A method for processing an image of a series of images includes receiving first data representing a first previously reconstructed image and receiving second data representing a second image. A second image is reconstructed in accordance with the first data, the second data and a noise model. The noise model is a likelihood estimation. The second image is reconstructed in accordance with a penalty function. The penalty function is a roughness penalty function. The penalty function is updated by iteratively adjusting an image volume estimate. The penalty function is updated by iteratively adjusting a registration term. The penalty function is a prior image penalty function and the prior image penalty function and a registration term are jointly optimized. The penalty function is determined in accordance with a noise model. The function is a p-norm penalty function” in par. [0005]); and 
transform at least one selected intermediate image from the plurality of intermediate images using a quasi-projection operator (par. [0039]), the quasi-projection (par. [0081]) configured to map the at least one selected intermediate image to at least one regularized intermediate image (par. [0048]). 
Stayman fails to disclose the presence of intermediate images, and selecting an intermediate image from the plurality of intermediate images and one regularized intermediate image.
Koehler teaches, in the same field of endeavor of a method for reconstructing an image, transforming comprises selecting one intermediate image from the plurality of intermediate images and one regularized intermediate image (par. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stayman with the teaching of Koehler in order to reduce artifacts and noise (Koehler at par. [0005]).
Regarding claim 16, the combined references of Stayman and Koehler disclose The system according to claim 15, wherein Koehler discloses each regularized intermediate image comprises less image artifacts and lower image noise relative to each corresponding selected intermediate image (par. [0005]). 
Regarding claim 17, the combined references of Stayman and Koehler disclose The system according to claim 15, wherein Stayman discloses the at least one processor is further programmed to: 
calculate a corresponding objective function value for each intermediate image, the corresponding objective function value comprising a sum of losses associated with data fidelity and regularization (par. [0029]); and 
(par. [0029]; equation 2 in par. [0039]). 
Regarding claim 21, the combined references of Stayman and Koehler disclose The system according to claim 15, wherein Koehler discloses the at least one processor is further programmed to select each selected intermediate image according to a predetermined regularization schedule (par. [0041]). 
Regarding claim 23, the combined references of Stayman and Koehler disclose The system according to claim 15, wherein Koehler discloses the at least one processor is further programmed to select each selected intermediate image according to an adaptively determined regularization schedule (par. [0029]). 
Regarding claim 24, the combined references of Stayman and Koehler disclose The system according to claim 17, wherein Koehler discloses the at least one processor is further programmed to select each selected intermediate image when the corresponding objective function value is less than a threshold objective function value (par. [0034], [0035]). 
Regarding claim 25, the combined references of Stayman and Koehler disclose The system according to claim 15, wherein Stayman discloses the at least one processor is further programmed to: 
identify one intermediate image of the plurality of intermediate images as converged if a difference between the one intermediate image and a preceding intermediate image is less than a convergence threshold or if a computational cost (par. [0056]); and 
transform the one intermediate image using the quasi-projection operator to produce the image of the subject (par. [0039]). 
Regarding claim 26, Stayman discloses, except for the limitations italicized below,  At least one non-transitory computer-readable storage media (par. [0074]) in communication with a computing device and having computer-executable instructions for reconstructing an image of a subject based on a plurality of measured signals obtained by an imaging device (par. [0031]), wherein when executed by at least one processor, the computer-executable instructions cause the at least one processor to: 
perform an iterative image reconstruction method (fig. 5; par. [0015]) to produce a plurality of intermediate images and to produce the image of the subject (“A method for processing an image of a series of images includes receiving first data representing a first previously reconstructed image and receiving second data representing a second image. A second image is reconstructed in accordance with the first data, the second data and a noise model. The noise model is a likelihood estimation. The second image is reconstructed in accordance with a penalty function. The penalty function is a roughness penalty function. The penalty function is updated by iteratively adjusting an image volume estimate. The penalty function is updated by iteratively adjusting a registration term. The penalty function is a prior image penalty function and the prior image penalty function and a registration term are jointly optimized. The penalty function is determined in accordance with a noise model. The function is a p-norm penalty function” in par. [0005]); and 
transform at least one selected intermediate image from the plurality of intermediate images using a quasi-projection operator (par. [0039]), the quasi-projection operator comprising a deep-learning model (par. [0081]) configured to map the at least one selected intermediate image to at least one regularized intermediate image (par. [0048]). 
Stayman fails to disclose the presence of intermediate images, and selecting an intermediate image from the plurality of intermediate images and one regularized intermediate image.
Koehler teaches, in the same field of endeavor of a method for reconstructing an image, transforming comprises selecting one intermediate image from the plurality of intermediate images and one regularized intermediate image (par. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stayman with the teaching of Koehler in order to reduce artifacts and noise (Koehler at par. [0005]).
Regarding claim 27, the combined references of Stayman and Koehler disclose The computer-readable media of claim 26, wherein Stayman discloses the computer-executable instructions further cause the at least one processor to: 
calculate a corresponding objective function value for each intermediate image, the corresponding objective function value comprising a sum of losses associated with data fidelity and regularization (par. [0029]); and 
(par. [0029]; equation 2 in par. [0039]). 
Regarding claim 30, the combined references of Stayman and Koehler disclose The computer-readable media of claim 27, wherein Koehler discloses the computer-executable instructions further cause the at least one processor to select each selected intermediate image when the corresponding objective function value is less than a threshold objective function value (par. [0034], [0035]).
Regarding claim 31, the combined references of Stayman and Koehler disclose The computer-readable media of claim 26, wherein Koehler discloses the computer-executable instructions further cause the at least one processor to: 
identify one intermediate image of the plurality of intermediate images as converged if a difference between the one intermediate image and a preceding intermediate image is less than a convergence threshold or if a computational cost associated with performing the iterative image reconstruction method exceeds a maximum threshold computational cost (par. [0056]); and 
transform the one intermediate image using the quasi-projection operator to produce the image of the subject (par. [0039]). 
4.	Claims 4, 6, 18, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stayman et al. (US2014/0363067) in view of Koehler et al. (U/2017/0186194) further in view of Liu et al. (US2016/0328643).
Regarding claim 4, the combined references of Stayman and Koehler disclose The computer-implemented method according to claim 1, wherein Liu teaches further comprising training, using the computing device, the deep-learning model (par. [0054]) using a training data set (par. [0023]), the training data set comprising a plurality of training images and a corresponding plurality of training object images, and each training object image comprising a representation of an object from which each training image is produced (par. [0023]) and Stayman discloses using an iterative image reconstruction method (par. [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stayman with the teaching of Liu in order to train a deep learning model with increased computational efficiency (Liu at par. [0006]).
Regarding claim 6, the combined references of Stayman and Koehler disclose The computer-implemented method according to claim 4, wherein Liu discloses further comprising obtaining, using the computing device, the training data set using imaging data obtained by the imaging device from an imaging phantom (par. [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stayman with the teaching of Liu in order to train a deep learning model with increased computational efficiency (Liu at par. [0006]).
Regarding claim 18, the combined references of Stayman and Koehler disclose The system according to claim 15, wherein Liu teaches the at least one processor is further programmed to train the deep-learning model (par. [0054]) using a training data set (par. [0023]), the training data set comprising a plurality of training images and a plurality of corresponding training object images, and each corresponding training object (par. [0023]) and Stayman discloses using an iterative image reconstruction method (par. [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stayman with the teaching of Liu in order to train a deep learning model with increased computational efficiency (Liu at par. [0006]).
Regarding claim 20, the combined references of Stayman and Koehler disclose The system according to claim 18, wherein Liu discloses the at least one processor is further programmed to obtain the training data set using imaging data obtained by the imaging device from an imaging phantom (par. [0006]). 
Regarding claim 28, the combined references of Stayman and Koehler disclose The computer-readable media of claim 26, wherein Liu teaches the computer-executable instructions further cause the at least one processor to train the deep-learning model (par. [0054]) using a training data set (par. [0023]), the training data set comprising a plurality of training images and a plurality of corresponding training object images, and each corresponding training object image comprising a representation of an object from which each training image is produced (par. [0023]) and Stayman discloses using an iterative image reconstruction method (par. [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stayman with the teaching of Liu in order to train a deep learning model with increased computational efficiency (Liu at par. [0006]).
5.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US2016/0328643) in view of Stayman et al. (US2014/0363067).
Regarding claim 12, Liu discloses, except for the limitations italicized below, A computer-implemented method for producing a quasi-projection operator comprising a deep learning model (par. [0004]), the quasi-projection operator configured to regularize an intermediate image produced by an iterative image reconstruction method (par. [0050]), the method comprising: 
training, using a computing device, the deep-learning model using a training data set (par. [0023]), the training data set comprising a plurality of training images and a plurality of corresponding training object images (par. [0023]), each corresponding training object image comprising a representation of an object from which each training image is produced using the iterative image reconstruction method (par. [0023]), wherein: 
the deep-learning model is configured to map the intermediate image to a regularized intermediate image (par. [0024], [0050]); and 
the iterative image reconstruction method is configured to reconstruct an image of a subject based on a plurality of measured signals obtained by an imaging device.
 Stayman teaches, in the same field of endeavor of a method for reconstructing an image, the iterative image reconstruction method is configured to reconstruct an image of a subject based on a plurality of measured signals obtained by an imaging device (par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu with the teaching of Stayman in order to reduce noise in images (Stayman at par. [0002]).
Regarding claim 14, the combined references of Liu and Stayman disclose The computer-implemented method according to claim 12, wherein Liu discloses the training data set is obtained by the imaging device from an imaging phantom (par. [0006]). 
Allowable Subject Matter
6.	Claims 5, 8, 13, 19, 22 and 29  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667